Citation Nr: 0423577	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1991 to 
October 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The May 2002 rating decision, among other things, denied 
service connection for a low back disability and for 
bilateral carpal tunnel syndrome.  The veteran appeared at a 
hearing at the RO in November 2003 and testified that she did 
not in fact have carpal tunnel syndrome, but instead had some 
sort of hand/wrist ailment for which she sought service 
connection.  Thereafter, by a November 2003 rating decision, 
service connection for bilateral hand strain was granted, 
which the RO treated as a grant of the benefit sought with 
respect to the hand/wrist.  The veteran has not disagreed 
with the RO's award.


REMAND

When the veteran filed her substantive appeal in May 2004, 
she requested a hearing before a member of the Board sitting 
at the RO (Travel Board hearing).  Nevertheless, the RO 
thereafter conducted a hearing at the RO before a hearing 
officer.  In a July 2004 correspondence to the veteran, the 
Board asked the veteran to clarify whether she still wanted a 
Board hearing.  In a letter received in August 2004 the 
veteran indicated that she wants to attend a video conference 
hearing at the RO before a member of the Board.  
Consequently, a remand is required so that a video conference 
hearing can be scheduled.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
video conference hearing at the RO.  The 
veteran should be given notice of the 
hearing and opportunity to prepare.

No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

